Case: 14-41240      Document: 00513325254         Page: 1    Date Filed: 12/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-41240                                 FILED
                                  Summary Calendar                       December 30, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONALD SEABRIDGE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:13-CR-57


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       A jury found Ronald Seabridge guilty of receiving and distributing
material involving the sexual exploitation of children and of possessing
material involving the same (child pornography). On appeal, he argues that
the evidence produced at trial was insufficient to support his convictions under
18 U.S.C. § 2252(a)(2) for receipt and distribution of child pornography and
under 18 U.S.C. § 2252 (a)(4)(B) for possession of child pornography.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41240    Document: 00513325254     Page: 2   Date Filed: 12/30/2015


                                 No. 14-41240

      Because Seabridge did not renew his motion for a judgment of acquittal
at the close of all the evidence, we review this claim for a manifest miscarriage
of justice. See United States v. Delgado, 672 F.3d 320, 329-32 (5th Cir. 2012)
(en banc).   As there was evidence produced at trial showing that child
pornography was detected and downloaded via a peer-to-peer network from an
internet protocol address associated with Seabridge and substantial evidence
linking Seabridge to the detected child pornography files, Seabridge has failed
to show there was a manifest miscarriage of justice with respect to his receipt
and distribution conviction. See United States v. Roetcisoender, 792 F.3d 547,
552 (5th Cir. 2015); United States v. Larman, 547 F. App’x 475, 477 (5th Cir.
2013).
      Likewise, trial evidence demonstrated that a computer at Seabridge’s
residence as well as an external hard drive, both with internet history and
other evidence linking him to those devices, contained images of child
pornography. Thus, he fails to show a manifest miscarriage of justice with
respect to his conviction for possessing child pornography. See United States
v. Woerner, 709 F.3d 527, 537-38 (5th Cir. 2013); Larman, 547 F. App’x at 481.
      AFFIRMED.




                                       2